Title: General Orders, 8 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday April 8th 78.
Thornton—Taunton Terrytown.


A renewal of the orders relative to the Cleanliness and proper appearance of soldiers who are to mount guard however great a reproach to the officers whose province it is, to attend to those points, is become necessary.
The Adjutants in whom the delinquency originates, as it is their duty in the first instance to inspect the Arms, Ammunition, Accoutrements and Dress of the men before they quit their regimental Parades, are particularly called upon.
The Brigade Majors are required minutely to examine the detachments assembled on the Parade of the Brigade in all the abovemention’d respects, and the Adjutants are to remain there ’till the men are march’d off in order to answer for any deficiency.
When the Guards are assembled on the Grand Parade, the Brigade Majors and Field Officers of the day are carefully to repeat the same examination of the Arms &c. and to order the Adjutant under arrest

when any ill-appearance or deficiency may justly be attributed to his Negligence; Want of Uniformity in the soldiers cloathing and its indifferent quality so far from excusing Slovenliness and unsoldierly neglect in other respects ought rather to excite each man to compensate those blemishes by redoubled attention to the means which he has in his power; For instance, the soldier may always shave his beard, appear with clean hands and face & in general have an air of neatness which will be conspicuous under all disadvantages.
A Court of Inquiry whereof Lt Coll Hubley is appointed President to sit tomorrow morning nine oClock at the President’s quarters to examine into a complaint exhibited by an Inhabitant of this State against Captn Chambers of 12th Pennsylvania Regiment. Majr Ledyard & a Captn from Glover’s, Conway’s & Huntington’s Brigades to attend as Members.
